Citation Nr: 1119510	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to November 1973.  

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in Nashville, Tennessee, (hereinafter RO).  The case was remanded by the Board for additional development in March 2009 and November 2010 and is now ready for appellate review.  

In September 2008, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   


FINDING OF FACT

There is no competent evidence linking headaches to service or tinnitus, to include by way of aggravation.  


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by service and are not proximately due to or aggravated by tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in September 2006 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claim adjudicated herein.    

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained, and the Veteran was provided a VA examination in October 2009 that included an opinion as to whether his headaches were the result of service and, as requested by the Board in the most recent remand, a medical opinion dated in January 2011 that included a discussion of whether the Veteran's headaches were related to tinnitus.  Finally, the Veteran himself stated in April 2011 that he had no additional evidence to present.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110m 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran has asserted that headaches are the result of his service connected tinnitus, thereby warranting entitlement to service connection for headaches on a secondary basis.  He does not assert, and the record does not otherwise suggest,  that service connection for headaches is warranted on a "direct" basis, as the service treatment reports do not reflect headaches, the first post-service clinical reference to headaches is contained in VA outpatient treatment reports dated over thirty years after service in 2005, and there is no competent evidence linking headaches to service.  In fact, the only medical evidence of record addressing the issue of whether headaches were the result of service is an opinion following an October 2009 VA examination finding that it was unlikely that the Veteran's headaches were the result of service.  As such, service connection for headaches cannot be granted on a "direct" basis.  Hickson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

As for any medical evidence supporting the Veteran's assertion that headaches are caused or aggravated by tinnitus, there is no such evidence of record, and the Veteran's assertions in this regard cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  The only competent opinion addressing these assertions is the aforementioned January 2011 VA opinion obtained pursuant to the most recent Board remand, and this opinion was as follows:

"[The Veteran's] tinnitus has not resulted in an aggravation of his headaches.  In other words, there is no relationship between tinnitus and headaches."

Clearly from the above, the probative weight of the negative evidence exceeds the positive with respect to the issue of whether service connection for headaches may be granted as secondary to tinnitus.  As such, the doctrine of a reasonable doubt is not for application and the claim must be denied.  Gilbert, supra.  
ORDER

Entitlement to service connection for headaches, to include as secondary to tinnitus, is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


